DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37CFR 1.114.  Applicant's submission filed on 03/30/2022 has been entered.
Amended claims 1-13, 15-24, 26-30 and new claim 31 are pending in the present application.
In light of currently amended independent claims 1, 9 and new claim 31, the following species restriction was required.

Species Election/Restriction
A.	This application contains claims directed to the following patentably distinct species of a chimeric STF protein:
(i) N-terminal domain of a STF from a lambda-like or lambda bacteriophage fused to a C-terminal of a different STF within the amino acid region from positions 1-150 comprising amino acid sequence homology of around 35% identity for 45 amino acids or more with reference to SEQ ID NO: 14; (ii) N-terminal domain of a STF from a lambda-like or lambda bacteriophage fused to a C-terminal of a different STF within the amino acid region from positions 1-150 comprising amino acid sequence homology of around 50% identity for 30 amino acids or more with reference to SEQ ID NO: 14; (iii)  N-terminal domain of a STF from a lambda-like or lambda bacteriophage fused to a C-terminal of a different STF within the amino acid region from positions 1-150 comprising amino acid sequence homology of around 90% identity for 18 amino acids or more with reference to SEQ ID NO: 14; (iv) N-terminal domain of a STF from a lambda-like or lambda bacteriophage fused to a C-terminal of a different STF within the amino acid region from positions 320-460 comprising amino acid sequence homology of around 35% identity for 45 amino acids or more with reference to SEQ ID NO: 14; (v) N-terminal domain of a STF from a lambda-like or lambda bacteriophage fused to a C-terminal of a different STF within the amino acid region from positions 320-460 comprising amino acid sequence homology of around 50% identity for 30 amino acids or more with reference to SEQ ID NO: 14; (vi)  N-terminal domain of a STF from a lambda-like or lambda bacteriophage fused to a C-terminal of a different STF within the amino acid region from positions 320-460 comprising amino acid sequence homology of around 90% identity for 18 amino acids or more with reference to SEQ ID NO: 14; (vii) N-terminal domain of a STF from a lambda-like or lambda bacteriophage fused to a C-terminal of a different STF within the amino acid region from positions 495-560 comprising amino acid sequence homology of around 35% identity for 45 amino acids or more with reference to SEQ ID NO: 14; (viii) N-terminal domain of a STF from a lambda-like or lambda bacteriophage fused to a C-terminal of a different STF within the amino acid region from positions 495-560 comprising amino acid sequence homology of around 50% identity for 30 amino acids or more with reference to SEQ ID NO: 14; and (ix)  N-terminal domain of a STF from a lambda-like or lambda bacteriophage fused to a C-terminal of a different STF within the amino acid region from positions 495-560 comprising amino acid sequence homology of around 90% identity for 18 amino acids or more with reference to SEQ ID NO: 14.
The species are independent or distinct because each of the above recited species is structurally distinct one from the others as well as possessing different properties. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1, 6 and 8-9 are generic.

B.	This application contains claims directed to the following patentably distinct species of a chimeric gpJ:
(i) N-terminal domain of gpJ from a lambda-like or lambda bacteriophage fused to C-terminal domain of a different gpJ within the amino acid region from positions 810-825 of the N-terminal gpJ with reference to SEQ ID NO: 10; and (ii) N-terminal domain of gpJ from a lambda-like or lambda bacteriophage fused to C-terminal domain of a different gpJ within the amino acid region from positions 950-970 of the N-terminal gpJ with reference to SEQ ID NO: 10.
The species are independent or distinct because each of the above recited species is structurally distinct one from the other as well as possessing different properties. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1, 6 and 8-9 are generic.

C.	This application contains claims directed to the following patentably distinct species of a bacteriophage:
(i) a bacteriophage comprising a STF protein having amino acid sequence homology of around 35% identity for 45 amino acids or more in the amino acid region from positions 1-150 with reference to SEQ ID NO: 14; (ii) a bacteriophage comprising a STF protein having amino acid sequence homology of around 50% identity for 30 amino acids or more in the amino acid region from positions 1-150 with reference to SEQ ID NO: 14; (iii)  a bacteriophage comprising a STF protein having amino acid sequence homology of around 90% identity for 18 amino acids or more in the amino acid region from positions 1-150 with reference to SEQ ID NO: 14; (iv) a bacteriophage comprising a STF protein having amino acid sequence homology of around 35% identity for 45 amino acids or more in the amino acid region from positions 320-460 with reference to SEQ ID NO: 14; (v) a bacteriophage comprising a STF protein having amino acid sequence homology of around 50% identity for 30 amino acids or more in the amino acid region from positions 320-460 with reference to SEQ ID NO: 14; (vi)  a bacteriophage comprising a STF protein having amino acid sequence homology of around 90% identity for 18 amino acids or more in the amino acid region from positions 320-460 with reference to SEQ ID NO: 14; (vii) a bacteriophage comprising a STF protein having amino acid sequence homology of around 35% identity for 45 amino acids or more in the amino acid region from positions 495-560 with reference to SEQ ID NO: 14; (viii) a bacteriophage comprising a STF protein having amino acid sequence homology of around 50% identity for 30 amino acids or more in the amino acid region from positions 495-560 with reference to SEQ ID NO: 14; (ix)  a bacteriophage comprising a STF protein having amino acid sequence homology of around 90% identity for 18 amino acids or more in the amino acid region from positions 495-560 with reference to SEQ ID NO: 14; OR a single bacteriophage having a single specific combination of (i)- (ix).
The species are independent or distinct because each of the above recited species is structurally distinct one from the others as well as possessing different properties. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 9 and 31 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Each of the above recited species is structurally distinct as well as having different properties one from the others.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633